The charge in the State's pleadings was that appellant treated a certain named person for a disease, without being legally equipped for such occupation. There was no specific disease named in the pleading. The fact that under such plea proof was made of the treatment of different diseases, is made the subject of complaint in this motion. We think the complaint without support.
We have no difficulty in again concluding that parties who went to appellant for treatment, were not accomplices. No sort of criminal connection or knowledge on the part of these patients appears.
The motion for rehearing is overruled.
Overruled.